Citation Nr: 0433225	
Decision Date: 12/15/04    Archive Date: 12/21/04

DOCKET NO.  03-09 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1969 to July 1973.  He had 
service in the Republic of Vietnam from October 1970 to 
October 1971.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  The RO denied entitlement to 
service connection for PTSD, back disability, arthritis, 
hypertension, and blistering of the eyelids.  The veteran 
disagreed with those decisions and was issued a Statement 
of the Case.  However, he only perfected his appeal with 
respect to the issue of entitlement to service connection 
for PTSD.  Therefore, that is the only issue over which 
the Board has jurisdiction, and the only issue which will 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2004).  

After reviewing the record, the Board of is the opinion 
that additional development is warranted prior to further 
consideration.  Accordingly, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran contends that he has PTSD as a result of his 
experiences in the Republic of Vietnam.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical 
Manual of the American Psychiatric Association, 4th 
edition (DSM-IV); a link, established by medical 
evidence, between the current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor actually occurred.  38 C.F.R. 
§ 3.304(f) (2004); See Cohen v. Brown, 10 Vet. App. 128 
(1997).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the conditions or hardships 
of the veteran's service, the veteran's lay testimony 
alone may establish the occurrence of the inservice 
stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f)(1) (2004); Cohen. 

Medical records from private sources, as well as the VA, 
show that from January 1998 through April 2002, the 
veteran received psychiatric treatment for PTSD.

In July 2002, pursuant to a request from the RO, the 
veteran identified three primary stressors responsible 
for his PTSD.  He reported that he had received small 
arms fire while stationed at Dong Ha in approximately 
November 1970 and while he had been on a convoy to Khe 
Sanh in approximately December 1970.  He also reported 
that a friend of his had been assassinated by the enemy 
in approximately January 1971.  He did not report the 
names of the individuals involved, their units of 
assignment, or his unit of assignment.  

Orders show that during his service in Vietnam, the 
veteran was assigned, primarily to the 135th Light 
Maintenance Company.  Service personnel records have not 
been obtained which show the duties performed by the 
veteran in Vietnam.

Following a psychiatric examination in September 2002, 
the VA confirmed the veteran's diagnosis of PTSD.  The 
veteran reportedly cited several stressors.  He stated 
that he knew a fellow soldier who had had his throat cut 
on guard duty.  He also stated that he had received small 
arms fire.  In one such incident, he noted that a fellow 
soldier had been wounded by sniper fire during a convoy.  
He also reported that he had seen the remains of soldiers 
who had been killed in their vehicles by rocket-propelled 
grenades.  Finally, he noted that he experienced short 
rounds while doing work in Khe Sanh.  To date, the 
veteran's claimed stressors have not been checked to see 
if they actually occurred.

In its October 2002 decision (a copy of which was 
provided to the veteran), the RO stated that service 
connection for PTSD could not be established, because the 
veteran's claimed stressor(s) had not been verified.  The 
RO noted, however, that should the VA be supplied with 
individual's names and dates of events that would be 
subject to a unit search, the issue could be reconsidered 
following verification.  

In light of the foregoing, additional development is 
warranted with respect to the issue of entitlement to 
service connection for PTSD.  Accordingly, the claim is 
remanded for the following actions:

1.  Contact the National Personnel 
Records Center (NPRC) in St. Louis, 
Missouri, and request copies of the 
veteran's service personnel records, 
including, but not limited to his DA 
Form 20 and his enlisted efficiency 
reports.

2.  Contact the veteran and give him 
another chance to provide further 
details of his stressor(s) in 
service, including, but not limited 
to, the date and place of each 
stressor(s); the names, ranks, and 
units of persons involved; and the 
circumstances of the stressor(s).  In 
particular, request such information 
with respect to the stressors in 
which the veteran claims to have seen 
the remains of personnel killed in 
their vehicles by rocket-propelled 
grenades, as well as the stressor in 
which he claims to have received 
short rounds while working in Khe 
Sanh.  With respect to the claimed 
incidents in which he received small 
arms fire at Dong Ha in approximately 
November 1970 and during a convoy to 
Khe Sanh in approximately December 
1970, request that he provide his 
unit of assignment at the time and 
the names of other personnel involved 
and their units of assignment.  Also 
request that he identify the name of 
the individual who had his throat 
slashed on guard duty in 
approximately January 1971, as well 
as his unit of assignment, the 
veteran's unit of assignment at the 
time, other personnel involved, and 
their units of assignment.  

3.  Inform the veteran of other 
potential sources of evidence to 
corroborate his stressors, such as 
copies of letters written during 
service and statements from 
individuals familiar with his claimed 
stressors, e.g. former fellow service 
members, including peers, 
subordinates, or superiors; a 
chaplain; or a counselor. 

4.  In developing information with 
respect to the claimed stressors, 
notify the veteran that he needs to 
be as specific as possible.  Inform 
him that the failure to provide 
specific information could impair the 
VA's ability to confirm that the 
claimed stressor(s) actually 
happened.

5.  When the actions in paragraph 1, 
2, 3, and 4 have been completed, 
prepare a summary of the veterans 
alleged stressors to the extent 
possible.  A copy of the summary, the 
veterans stressor statements, and 
pertinent service personnel records 
should be forwarded to the United 
States Armed Service Center for the 
Research of Unit Records (USASCRUR) 
7798 Cissna Road, Springfield, 
Virginia 22150-3197 for verification 
of the specific incidents alleged by 
the veteran.

6.  When the actions in paragraphs 1, 
2, 3, 4, and 5 have been completed, 
and IF at least one claimed stressor 
is confirmed, schedule the veteran 
for a psychiatric examination to 
determine the nature and extent of 
any psychiatric disability found to 
be present.  All indicated tests and 
studies should be performed, and any 
indicated consultations should be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has been so 
reviewed.  A diagnosis of PTSD must 
be confirmed or ruled out.  If PTSD 
is not diagnosed, the examiner must 
explain why the veteran does not meet 
the criteria for that diagnosis.  If 
PTSD is diagnosed, the examiner must 
identify and explain the elements 
supporting the diagnosis including 
the stressor(s) accountable for the 
disorder.  The rationale for all 
opinions must be set forth in 
writing.

7.  When all of the requested actions 
have been completed, undertake any 
other indicated development, and then 
readjudicate the issue of entitlement 
to service-connection for PTSD.  If 
the benefits sought on appeal are not 
granted to the veteran's 
satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond. Thereafter, if in order, the 
case should be returned to the Board 
for further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of the remanded issue.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscheroushy 
v. West, 12 Vet. App. 369, 372-73 (1999).  The veteran 
need take no action until he is so notified. 



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2004).



